Licence P2599

Petroleum Act 1998

SEAWARD PRODUCTION LICENCE
THE OIL AND GAS AUTHORITY
and

ENQUEST HEATHER LIMITED

LICENCE
to search and bore for and get petroleum
(S) Licence P2599

For the purposes of section 4(1)(e) of the Petroleum Act 1998 the model clauses
applicable to this licence are the model clauses set out in The Petroleum Licensing
(Production) (Seaward Areas) Regulations 2008 as amended by The Petroleum and
Offshore Gas Storage and Unloading Licensing (Amendment) Regulations 2017.

This Licence, made (4 Simwuaend Bek
between the Oil and Gas Authority, of the one part and the companies listed in
Schedule 4 of the other part, witnesseth as follows: -

Interpretation, etc.

1. -(1) In this licence, the following expressions have the following meanings-
"the Act" means the Petroleum Act 1998;
"Block" means an area comprised in this licence which is delineated on the
reference map deposited at the principal office of the OGA and to which a
reference number was assigned at the date of this licence;
“Development Scheme" has the meaning given by clause 27;
"Early Surrender Area" means the area (if any) specified as such in Schedule
5 to this licence;
"Early Surrender Period" means the period (if any) specified as such in
Schedule 5 to this licence;
"Fragmented Licensed Area" means a Licensed Area consisting in two or
more areas any one or more of which is separated from the others;
"Half Year" means the period from 1st January to 30th June in any year and
the period from 1st July to 31st December in any year;
"Initial Licensed Area" means the area described in Schedule 1 to this licence
on the date it was granted;
"Initial Term" means the period beginning with the date on which this licence
is granted and ending on the last day of Phase C;
"Licensed Area" means the area for the time being in which the Licensee
may exercise the rights granted by this licence;
“the Licensee" means the person or persons to whom this licence is granted,
his personal representatives and any person or persons to whom the rights
conferred by this licence may lawfully have been assigned;
"Mandatory Surrender Area" means the area specified as such in Schedule 5
to this licence;
"the Minister" means the Secretary of State for Business, Energy and
Industrial Strategy;
“the OGA" means the Oil and Gas Authority;
“Oil Field" has the meaning given in clause 27;
"Petroleum" includes any mineral oil or relative hydrocarbon and natural gas
existing in its natural condition in strata but does not include coal or
bituminous shales or other stratified deposits from which oil can be extracted
by destructive distillation;
“Phase A" means the period (if any) of the Initial Term specified as such in
Schedule 5 to this licence";
"Phase B" means the period (if any) of the Initial Term specified as such in
Schedule 5 to this licence";
"Phase C" means the period of the Initial Term specified as such in schedule
5 to this licence";
"Second Term" means the period specified as such in Schedule 5 to this

Page 2 of 37
© Licence P2599

licence;

"Section" means a part of a Block comprising an area bounded by minute
lines of latitude and longitude one minute apart respectively;

"Start Date" means the date specified as such in Schedule 5 to this licence;
"Third Term" means the period specified as such in Schedule 5 to this
licence;

"Well" includes borehole;

“Work Programme" means the programme set out in Schedule 3 to this
licence.

(2) Any obligations which are to be observed and performed by the Licensee shall at
any time at which the Licensee is more than one person be joint and several
obligations.

Grant of Licence

2. In consideration of the payments hereinafter provided for and the performance and
observance by the Licensee of all the terms and conditions hereof, the OGA, in
exercise of the powers conferred upon it by the Act hereby grants to the Licensee
exclusive licence and liberty during the continuance of this licence and subject to the
provisions hereof to search and bore for, and get, Petroleum in the sea bed and
subsoil under the area described in Schedule 1 to this licence provided that nothing
in this licence shall affect the right of the OGA to grant a methane drainage licence in
respect of the whole or any part of the Licensed Area or affect the exercise of any
tights granted under any such methane drainage licence.

Term of Licence
3. -(1) This licence shall commence on the date on which it is granted.

(2) Unless sooner determined under any of its provisions, this licence shall continue-
(a) for the Initial Term, subject to clause 10 and (where applicable) clauses 4
and 5;
(b) for the Second Term, subject to clauses 6 and 10;
(c) for the Third Term, subject to clauses 8 and 10.

(3) On expiry of the Third Term, this licence shall determine unless extended in
accordance with clause 9.

Initial Term

4. -(1) Where a Phase A is specified but no Phase B is specified, this licence shall,
unless the OGA in its discretion decides otherwise, automatically cease and
determine on the expiry of Phase A in the event of failure by the Licensee before
expiry of that phase to-
(a) take the actions that are described in the section of the Work Programme
applicable to Phase A;
(b) undertake to complete before the expiry of Phase C the work described in
the section of the Work Programme applicable to Phase C; and
(c) demonstrate to the satisfaction of the OGA (whose decision shall be final)-
(i) the financial capacity of the Licensee to meet the obligations
undertaken under sub-paragraph (b) in addition to all of the
obligations imposed by this licence; and

Page 3 of 37
© Licence P2599

(ii) the competence of the relevant persons to organise and supervise
any of the operations of searching or boring for Petroleum.

(2) Where no Phase A is specified but a Phase B is specified, this licence shall,
unless the OGA in its discretion decides otherwise, automatically cease and
determine on the expiry of Phase B in the event of failure by the Licensee before
expiry of that phase to-
(a) take the actions that are described in the section of the Work Programme
applicable to Phase B;
(b) undertake to complete before expiry of Phase C the work described in the
section of the Work Programme applicable to Phase C; and
(c) demonstrate to the satisfaction of the OGA (whose decision shall be final)-
(i) the financial capacity of the Licensee to meet the obligations
undertaken under sub-paragraph (b) in addition to all of the
obligations imposed by this licence; and
(ii) the competence of the relevant persons to organise and supervise
any of the operations of searching or boring for Petroleum.

(3) Where both a Phase A and a Phase B are specified-
(a) this licence shall, unless the OGA in its discretion decides otherwise,
automatically cease and determine on the expiry of Phase A in the event of
failure by the Licensee before expiry of that phase to-
(i) take the actions that are described in the section of the Work
Programme applicable to Phase A; and
(ii) undertake to complete before the expiry of Phase B the work
described in the section of the Work Programme applicable to Phase
B; and
(b) if this licence continues to Phase B, this licence shall, unless the OGA in
its discretion decides otherwise, automatically cease and determine on the
expiry of Phase B in the event of failure by the Licensee before expiry of that
phase to-
(i) take the actions that are described in the section of the Work
Programme applicable to Phase B;
(ii) undertake to complete before the expiry of Phase C the work
described in the section of the Work Programme applicable to Phase
C; and
(iii) demonstrate to the satisfaction of the OGA (whose decision shall
be final)-
(aa) the financial capacity of the Licensee to meet the
obligations undertaken under paragraph (ii) in addition to all
of the obligations imposed by this licence; and
(bb) the competence of the relevant persons to organise and
supervise any of the operations of searching or boring for
Petroleum.

(4) Where a deadline specified in the Work Programme for any action to be taken
does not coincide with the date of expiry of any of Phases A, B and C, this licence
shall, unless the OGA in its discretion decides otherwise, automatically cease and
determine on the expiry of that deadline in the event of failure by the Licensee to take
the action required by that deadline.

(5) The OGA may decide that this licence shall not automatically cease and
determine in accordance with paragraphs (1) to (4) of this clause only if the Licensee

Page 4 of 37
© Licence P2599

consents.

(6) The relevant persons referred to in paragraphs (1)(c)(ii), 2(c)(ii) and (3)(b)(iii)(bb)
of this clause are-
(a) any persons nominated by the Licensee for approval under clause 24 of
this licence; or
(b) the Licensee, where the Licensee is one person and the Licensee has not
nominated anybody for such approval.

4A. - Amendments to the Work Programme

(1) This clause applies to any amendment to be made to the content of the Work
Programme (including to the deadline for taking an action).

(2) At any time not later than three months before the deadline for taking an action in
the Work Programme the Licensee may give notice in writing to the OGA that the
Licensee desires an amendment regarding that action, and the notice shall describe
the proposed amendment.

(3) The OGA may in its discretion permit a shorter notice period than the period of
three months specified in paragraph (2).

(4) Where notice is given, the OGA may in its discretion direct in writing that the Work
Programme be amended as proposed.

Surrender during Initial Term

5. -(1) This clause shall apply where an Early Surrender Area and an Early Surrender
Period are specified.

(2) No later than one month before the expiry of the Early Surrender Period, the
Licensee may give notice in writing to the OGA indicating-
(a) that he will determine this licence in relation to a part of the Licensed Area
which, when taken together with any one or more areas previously
surrendered in accordance with clause 10, is no less than the Early
Surrender Area; and
(b) the date no later than the expiry of the Early Surrender Period on which
the surrender of that part of the Licensed Area shall take effect.

(3) This licence shall automatically cease and determine on the expiry of the Early
Surrender Period unless-
(a) the Licensee has given notice in accordance with paragraph (2); or
(b) at the request of the Licensee, the OGA has directed that the licence shall
continue without such notice having been given.

Option to continue licence into a Second Term

6. -(1) At any time not later than one month before the expiry of Phase C of the Initial
Term, or such shorter notice period as the OGA in its discretion may permit, the
Licensee may-
(a) subject to payment of the sums specified in Schedule 2 and to
performance of the terms and conditions contained in this licence including,
without limitation, those conditions set out in paragraph (3) of this clause; and

Page 5 of 37
© Licence P2599

(b) conditional upon due performance by the Licensee of the Work
Programme before the expiry of Phase C of the Initial Term,

give notice in writing to the OGA in the manner hereinafter provided that he desires
this licence to continue in force in relation to part of the Licensed Area ("the
Continuing Part").

(2) Where the Licensee gives notice to the OGA in accordance with paragraph (1) of
this clause such notice must indicate that he will determine this licence in relation to
such part of the Licensed Area as shall be described by the Licensee in the notice
("the Surrendered Part") in accordance with the requirements of paragraph (3) of this
clause.

(3) Subject to paragraph (4) of this clause, the Surrendered Part must consist in an
area which, when taken together with any one or more areas previously surrendered,
is no less than the Mandatory Surrender Area.

(4) The Licensee shall not be obliged to surrender so much of the Licensed Area that
following such surrender the Licensed Area comprises less than thirty Sections.

(5) Any notice served in accordance with paragraph (1) of this clause shall specify a
date not later than the expiry of Phase C of the Initial Term on which the Surrendered
Part is to be surrendered.

(6) This licence shall upon the option conferred by this clause being duly exercised
but subject to the provisions of clause 3 of this licence continue in respect of the
Continuing Part for the Second Term.

Extension of the Initial or Second Term

7. -(1) This clause applies to an extension to be made to Phase A or, as the case
may be, to Phase B or Phase C of the Initial Term or to the Second Term (‘the
relevant phase or term").

(2) At any time not later than three months before the expiry of the relevant phase or
term, or such shorter notice period as the OGA in its discretion permit, the Licensee
may, subject to the payment of the sums specified in Schedule 2 and to performance
of the terms and conditions herein contained, give notice in writing to the OGA that
the Licensee desires that phase or term to be extended for a further period.

(3) Where such notice is given, the OGA may in its discretion direct in writing that the
relevant phase or term be extended; and paragraph (2) of this clause shall apply to
that phase or term as extended.

(4) Any extension shall be for a period, and subject to such conditions, as the OGA
may determine.

(5) Where Phase C of the Initial Term or where the Second Term is extended, clause
3 shall apply in respect of the Initial Term or the Second Term as extended.

(6) Where Phase A or Phase B of the Initial Term is extended by a period, the

subsequent phase of the Initial Term shall (without prejudice to paragraph (2)) be
reduced by the same amount.

Page 6 of 37
(3) Licence P2599

(7) Where Phase C of the Initial Term is extended by a period, the Second Term shall
(without prejudice to paragraph (2)) be reduced by the same amount.

(8) Where the Second Term is extended by a period, the Third Term shall be reduced
by the same amount.

Option to continue the Licence into a Third Term

8. -(1) At any time not later than three months before the expiry of the Second Term,
or such shorter notice period as the OGA may in its discretion permit, the Licensee
may, subject to payment of those sums specified in Schedule 2 and to performance
of the terms and conditions herein contained, give notice in writing to the OGA that
he desires this licence to continue as to a part of the Licensed Area (the Producing
Part").

(2) Such notice shall describe the Producing Part, which shall be an area that
comprises no Section that is not wholly or in part the subject of a consent, approval
or programme described in paragraph (3) of this clause.

(3) If such notice is given this licence shall continue in force after the expiry of the
Second Term as provided by the following paragraphs of this clause in the event that
before such expiry-
(a) the OGA has given a consent in pursuance of clause 17(1) of this licence
and such consent is still in force upon expiry of the Second Term; or
(b) the OGA has in pursuance of clause 17(4) of this licence approved a
programme submitted to it in pursuance of clause 17(2) and such approval is
still in force upon expiry of the Second Term; or
(c) the OGA has served a programme on the Licensee in pursuance of
clause 17(6) of this licence and such programme is still in force upon expiry
of the Second Term.

(4) Where this licence continues in force by virtue of this clause it shall, subject to the
provisions of clause 3 of this licence, so continue during the Third Term.

Power further to extend term of Licence

9. -(1) Where this Licence is continued in force by virtue of clause 8 of this Licence to
the end of the Third Term, the OGA, on application being made to it in writing not
later than three months before the expiry of such period, may in its discretion agree
with the Licensee that this Licence shall continue in force thereafter for such further
period as the OGA and the Licensee may agree and subject to such modification of
the terms and conditions of this licence (which modification may include making
provision for any further extension of the term of this licence) as the OGA and the
Licensee may then agree is appropriate.

(2) The OGA may in its discretion accept an application for extension of this licence
made less than three months before the expiry of the Third Term.

Right of Licensee to determine Licence or surrender part of Licensed Area
10. Without prejudice to any obligation or liability imposed by or incurred under the

terms hereof the Licensee may at any time by giving to the OGA not less than one

Page 7 of 37
© Licence P2599

month's notice in writing to that effect determine this licence or surrender any part of
the Licensed Area being a part which complies with clause 11 hereof.

Areas surrendered

11. -(1) Any area surrendered by the Licensee pursuant to clause 5, 6 or 10 of this
licence and any area accordingly retained by him shall, unless the OGA has
otherwise agreed in writing before the date on which the appropriate notice is given
by the Licensee to the OGA -
(a) be bounded by minute lines of latitude extending not less than two
minutes of longitude and minute lines of longitude extending not less than
two minutes of latitude;
(b) consist of not less than thirty Sections; and
(c) subject always to paragraph (2) of this clause have boundaries which,
whether they run north and south or east and west, either coincide with the
corresponding boundaries of the Block or are not less than two Sections
distant from those boundaries.

(2) The surrender by the Licensee of any area pursuant to clause 5, 6 or 10 of this
licence shall not, unless the OGA has otherwise agreed in writing before the date on
which the appropriate notice is given by the Licensee to the OGA, result in the
creation of a Fragmented Licensed Area.

(3) Upon the date on which any determination of this licence or any surrender of part
of the Licensed Area in the manner provided for by any clause of this licence is to
take effect the rights granted by this licence shall cease in respect of the Licensed
Area or of the part so surrendered as the case may be but without prejudice to any
obligation or liability imposed upon the Licensee or incurred by him under the terms
of this licence prior to that date.

Payment of consideration for Licence

12. -(1) The Licensee shall make to the OGA as consideration for the grant of this
Licence payments in accordance with Schedule 2 to this Licence.

(2) The Licensee shall not by reason of determination of this Licence or surrender of
any part of the Licensed Area be entitled to be repaid or allowed any sum payable to
the OGA pursuant to this licence before the date of determination or surrender.

Provision of contact details to OGA

13. -(1) A notice, direction or other document authorised or required (in whatever
terms) to be given to the Licensee by virtue of this licence is treated as given to the
Licensee if it is given to the person specified by the Licensee under paragraph (2) at
the address so specified.

(2) The Licensee must supply the OGA with the name and address of a person to
whom notices, directions and other documents are to be given.

(3) The Licensee must ensure that, where there is a change in the person to whom,

or the address to which, information should be sent in accordance with paragraph (2),
the OGA is notified of the change as soon as is reasonably practicable.

Page 8 of 37
© Licence P2599

(4) If the Licensee fails to comply with paragraph (2) the OGA may give the Licensee
a notice which-
(a) requires the Licensee to comply with paragraph (2) within the period of 30
days beginning with the date of the notice; and
(b) states that, if the Licensee fails to do so, the Licensee will be treated as
having supplied under paragraph (2) the name and address specified by the
OGA in the notice.

Measurement of Petroleum obtained from the Licensed Area

14. -(1) The Licensee shall measure or weigh by a method or methods customarily
used in good oilfield practice and from time to time approved by the OGA all
Petroleum won and saved from the Licensed Area.

(2) If and to the extent that the OGA so directs, the duty imposed by paragraph (1) of
this clause shall be discharged separately in relation to Petroleum won and saved-
(a) from each part of the Licensed Area which is an Oil Field for the purposes
of the Oil Taxation Act 1975;
(b) from each part of the Licensed Area which forms part of such an Oil Field
extending beyond the Licensed Area; and
(c) from each Well producing Petroleum from a part of the Licensed Area
which is not within such an Oil Field.

(3) If and to the extent that the OGA so directs, the preceding provisions of this
clause shall apply as if the duty to measure or weigh Petroleum included a duty to
ascertain its quality or composition or both; and where a direction under this
paragraph is in force, the following provisions of this clause shall have effect as if
teferences to measuring or weighing included references to ascertaining quality or
composition.

(4) The Licensee shall not make any alteration in the method or methods of
measuring or weighing used by him or in any appliances used for that purpose
without the consent in writing of the OGA and the OGA may in any case require that
no alteration shall be made save in the presence of a person authorised by the OGA.

(5) The OGA may from time to time direct that any weighing or measuring appliance
shall be tested or examined in such manner, upon such occasions or at such
intervals and by such persons as may be specified by the OGA's direction.

(6) If any measuring or weighing appliance shall upon any such test or examination
as is mentioned in paragraph (5) of this clause be found to be false or unjust the
same shall if the OGA so determines after considering any representations in writing
made by the Licensee be deemed to have existed in that condition during the period
since the last occasion upon which the same was tested or examined pursuant to
paragraph (5) of this clause.

Keeping of accounts

15. -(1) The Licensee shall keep within the United Kingdom full and correct accounts
in a form from time to time approved by the OGA of-

(a) the quantity of Petroleum in the form of gas won and saved;

(b) the quantity of Petroleum in any other form won and saved;

(c) the name and address of any person to whom any Petroleum has been

Page 9 of 37
© Licence P2599

supplied by the Licensee, the quantity so supplied, the price thereof or other
consideration therefor and the place to which the Petroleum was conveyed
pursuant to the agreement for such supply; and

(d) such other particulars as the OGA may from time to time direct.

(2) The quantities of Petroleum stated in such accounts may exclude any water
separated from the Petroleum and shall be expressed as volumes in cubic metres
measured at, or calculated as if measured at, a temperature of 15° Celsius and a
pressure of 1.0132 bar but if the OGA serves notice in writing on the Licensee
determining any other manner in which any quantity of Petroleum or any quantity of
any form of Petroleum is to be expressed that quantity shall be so expressed.

(3) Such accounts shall state separately the quantities of petroleum used for the
purposes of carrying on drilling and production operations and pumping to field
storage, and quantities not so used, and in the case of Petroleum not in the form of
gas shall state the specific gravity of the Petroleum and, if Petroleum of different
specific gravities has been won and saved, the respective quantities of Petroleum of
each specific gravity.

(4) The Licensee shall within two months after the end of each Half Year in which this
licence is in force and within two months after the expiration or determination of this
licence deliver to the OGA an abstract in a form from time to time approved by the
OGA of the accounts for that Half Year or for the period prior to such expiration or
determination as the case may be.

Working obligations

16. -(1) The Licensee shall before the expiry of Phase C of the Initial Term carry out
the Work Programme.

(2) If at any time the OGA serves a notice in writing on the Licensee requiring him to
submit to the OGA, before a date specified in the notice, an appropriate programme
for exploring for Petroleum in the Licensed Area during a period so specified, the
Licensee shall comply with the notice; and for the purposes of this paragraph an
appropriate programme is one which any person who, if he-

(a) were entitled to exploit the rights granted by this licence; and

(b) had the competence and resources needed to exploit those rights to the

best commercial advantage; and

(c) were seeking to exploit those rights to the best commercial advantage,

could reasonably be expected to carry out during the period specified in the notice,
and that period must be within the term of this licence.

(3) If a programme is submitted to the OGA in consequence of a notice served by it in
pursuance of paragraph (2) of this clause, then-
(a) it shall not be entitled to revoke this licence on the ground that the
programme does not satisfy the requirements of that paragraph ("the
Relevant Requirements"); but
(b) if it is of the opinion that the programme does not satisfy the Relevant
Requirements it may serve a notice in writing on the Licensee stating its
opinion and the reasons for it.

(4) Where notice in respect of a programme is served on the Licensee in pursuance

Page 10 of 37
© Licence P2599

of paragraph (3) of this clause the Licensee shall either-
(a) within 28 days beginning with the date of service of the notice refer to
arbitration, in the manner provided by clause 43 of this licence, the question
whether the programme satisfies the Relevant Requirements; or
(b) within a reasonable period beginning with the date of service of such
notice submit to the OGA a further programme which satisfies the Relevant
Requirements,

and where it is determined in consequence of any reference to arbitration in
pursuance of sub-paragraph (a) of this paragraph that the programme in question
does not satisfy the Relevant Requirements the Licensee shall submit to the OGA, as
soon as possible after the date of the determination, a further programme which
satisfies the Relevant Requirements.

(5) The Licensee shall carry out any programme submitted by him in pursuance of
this clause as to which either-
(a) the OGA serves notice in writing on the Licensee stating that the OGA
approves the programme; or
(b) it is determined in consequence of any reference to arbitration in the
manner provided by clause 43 of this licence that the programme satisfies the
Relevant Requirements,

and any programme approved by the OGA in pursuance of this paragraph shall be
deemed for the purposes of this licence to satisfy the Relevant Requirements.

(6) Where, in consequence of any breach or non-observance by the Licensee of any
provision of paragraph (2), (4) or (5) of this clause, the OGA has power by virtue of
paragraph (1) of clause 41 of this licence to revoke this licence, it may if it thinks fit
exercise that power in relation to such part only of the Licensed Area as it may
specify; and where it does so the rights granted by this licence shall cease in respect
of the specified part of that area without prejudice to any obligation or liability
imposed upon the Licensee or incurred by him under the terms of this licence.

(7) Where the Licensee has a duty by virtue of this clause to carry out a programme
during a part of the term of this licence, the OGA may serve notice in pursuance of
paragraph (2) of this clause in respect of another part of that term.

Development and production programmes

17. -(1) The Licensee shall not-
(a) erect or carry out any Relevant Works, either in the Licensed Area or
elsewhere, for the purpose of getting Petroleum from that area or for the
purpose of conveying to a place on land Petroleum got from that area; or
(b) get Petroleum from that area otherwise than in the course of searching for
Petroleum or drilling Wells,

except with the consent in writing of the OGA or in accordance with a programme
which the OGA has approved or served on the Licensee in pursuance of the
following provisions of this clause.

(2) The Licensee shall prepare and submit to the OGA, in such form and by such

time and in respect of such period during the term of this licence as the OGA may
direct, a programme specifying-

Page 11 of 37
Licence P2599

(a) the Relevant Works which the Licensee proposes to erect or carry out
during that period for either of the purposes mentioned in paragraph (1)(a) of
this clause;
(b) the proposed locations of the works, the purposes for which it is proposed
to use the works and the times at which it is proposed to begin and to
complete the erection or carrying out of the works;
(c) the maximum and minimum quantities of Petroleum in the form of gas and
the maximum and minimum quantities of Petroleum in other forms which-
(i) in each calendar year; or
(ii) in each such period of more or less than one calendar year as
may be specified by the OGA,
the Licensee proposes to get as mentioned in paragraph (1)(b) of this clause.

(3) If the OGA directs the Licensee-

(a) to prepare different programmes in pursuance of paragraph (2) of this
clause in respect of Petroleum from such different parts of the Licensed Area
as are specified in the direction; or

(b) where a programme approved or served in pursuance of this clause
relates to a particular period during the term of this licence, to prepare a
programme or programmes in pursuance of paragraph (2) of this clause in
respect of a further period or further periods during that term,

the Licensee shall comply with the direction.

(4) It shall be the duty of the OGA expeditiously to consider any programme
submitted to it in pursuance of paragraph (2) of this clause and when it has done so
to give notice in writing to the Licensee stating-

(a) that the OGA approves the programme; or
(b) that the OGA approves the programme subject to the condition that such
of the Relevant Works as are specified in the notice shall not be used before
the expiration of the period so specified in relation to the works or shall not be
used without the consent in writing of the OGA; or
(c) that the OGA rejects the programme on one or both of the following
grounds, namely-
(i) that the carrying out of any proposals included in the programme in
pursuance of paragraph (2) of this clause would be contrary to good
oilfield practice;
(ii) that the proposals included in the programme in pursuance of the
sub-paragraph (c) of the said paragraph (2) are, in the opinion of the
OGA, not in the national interest,

and a notice in pursuance of sub-paragraph (b) of this paragraph may contain
different conditions in respect of different works but shall not be given unless the
OGA is satisfied that the condition mentioned in the notice is required in the national
interest.

(5) Where the OGA gives notice of rejection of a programme in pursuance of
sub-paragraph (c) of paragraph (4) of this clause, then-

(a) if the grounds of the rejection consist of or include the ground mentioned
in paragraph (i) of that sub-paragraph it shall include in the notice a
statement of the matters in consequence of which it rejected the programme
on that ground; and

(b) if the grounds of the rejection consist of or include the ground mentioned

Page 12 of 37
O) Licence P2599

in paragraph (ii) of that sub-paragraph it shall include in the notice a
statement of the rates at which it considers that, in the national interest,
Petroleum should be got from the area to which the programme relates; and
(c) the Licensee shall prepare and submit to the OGA before the time
specified in the notice-
(i) where the notice contains such a statement as is mentioned in
sub-paragraph (a) above, modifications of the programme which
ensure that the carrying out of the programme with those
modifications would not be contrary to good oilfield practice;
(ii) where the notice contains such a statement as is mentioned in
sub-paragraph (b) above, modifications of the programme which
ensure the getting of Petroleum from the area to which the
programme relates at the rates specified in the statement and which
(except so far as may be necessary in order to get Petroleum at
those rates) are not such that the carrying out of the programme with
those modifications would be contrary to good oilfield practice,
but the Licensee shall not be required by virtue of paragraph (i) of this
sub-paragraph to submit modifications if it is determined in consequence of
any reference to arbitration in the manner provided by clause 43 of this
licence that the carrying out of the programme without modifications would
not be contrary to good oilfield practice.

(6) If the OGA gives notice in writing to the Licensee that the OGA approves the
modifications of a programme which have been submitted to it in pursuance of
sub-paragraph (c) of paragraph (5) of this clause, the programme with those
modifications shall be deemed to be approved by the OGA; but if the Licensee fails to
perform the duty imposed on him by that sub-paragraph the OGA may, if it thinks fit,
instead of revoking this licence in consequence of the failure, serve on the Licensee
such a programme as the OGA considers that the Licensee should have submitted to
it in respect of the area and period to which the rejected programme related.

(7) Where the OGA proposes to approve a programme subject to a condition in
pursuance of paragraph (4)(b) of this clause or to reject a programme in pursuance of
paragraph (4)(c) of this clause or to serve a programme on the Licensee in
pursuance of paragraph (6) of this clause it shall before doing so-
(a) give the Licensee particulars of the proposal and an opportunity to make
representations to the OGA about the technical and financial factors which
the Licensee considers are relevant in connection with the proposal; and
(b) consider any such representations then made to it by the Licensee.

(8) The Licensee shall carry out any programme approved or served on him by the
OGA in pursuance of this clause or, if such a programme is varied in pursuance of
clause 18 of this licence, the programme as so varied except in so far as the
Licensee is authorised in writing by the OGA to do otherwise or is required to do
otherwise by such a condition as is mentioned in paragraph (4)(b) of this clause; but
if it is necessary to carry out certain works in order to comply with provisions included
in a programme by virtue of paragraph (5)(c) of this clause or provisions of a
programme served on the Licensee in pursuance of paragraph (6) of this clause or
provisions of a programme as varied in pursuance of clause 18 of this licence, then,
notwithstanding anything in the programme as to the time when those provisions are
to be complied with, the Licensee shall not be treated as having failed to comply with
those provisions before the expiration of the period reasonably required for carrying
out the works.

Page 13 of 37
® Licence P2599

(9) In this clause "Relevant Works" means any structures and any other works
whatsoever which are intended by the Licensee to be permanent and are neither
designed to be moved from place to place without major dismantling nor intended by
the Licensee to be used only for searching for Petroleum.

Provisions supplementary to clause 17

18. -(1) A consent given by the OGA in pursuance of clause 17(1) of this licence may
be given subject to such conditions as are specified in the document signifying the
consent and may in particular, without prejudice to the generality of the preceding
provisions of this paragraph, be limited to a period so specified.

(2) Where-
(a) the OGA gives notice in respect of a programme in pursuance of
paragraph (4)(a) or (b) or paragraph (6) of clause 17 of this licence or serves
a programme in pursuance of the said paragraph (6); or
(b) it is determined in consequence of any reference to arbitration in the
manner provided by clause 43 of this licence that the Licensee is not required
by virtue of paragraph (i) of clause 17(5)(c) of this licence to submit
modifications of a programme in respect of which notice of rejection
containing such a statement as is mentioned in the said paragraph (i) was
given by the OGA in pursuance of clause 17(4)(c) of this licence,

the OGA may give to the Licensee, with the notice given or the programme served as
mentioned in sub-paragraph (a) of this paragraph or, in a case falling within
sub-paragraph (b) of this paragraph, within the period of three months beginning with
the date of the arbitrator's or arbiter's determination, a notice (hereafter in this clause
referred to as a "Limitation Notice" ) authorising the OGA, by a further notice given to
the Licensee from time to time after the expiration of the period specified in the
Limitation Notice, to provide that the programme to which the Limitation Notice
relates shall have effect while the further notice is in force with the substitution for any
quantity of Petroleum or any period specified in the programme in pursuance of
clause 17(2)(c) of this licence of a different quantity of Petroleum or a different period
specified in the further notice.

(3) A quantity or period specified in such a further notice as that to be substituted for
a quantity or period which is specified in the programme in question shall be such as
to secure that the expenditure to be incurred by the Licensee in complying with the
further notice, in a case where an effect of the notice is to increase the quantity of
Petroleum which the Licensee is required to get from the Licensed Area in any
period, is less than the cost of drilling a new Well in the Licensed Area at the time
when the further notice is given.

(4) Where the OGA proposes to give a Limitation Notice or any such further notice as
aforesaid it shall before doing so-
(a) give the Licensee particulars of the proposal and an opportunity to make
tepresentations to the OGA about the technical and financial factors which
the Licensee considers are relevant in connection with the proposal; and
(b) consider any such representations then made to it by the Licensee,

and the OGA shall not give such a further notice of which an effect is to increase the
quantity of Petroleum which the Licensee is required to get from the Licensed Area

Page 14 of 37
© Licence P2599

during any period unless the OGA is satisfied that the notice is required by reason of
a national emergency and shall not give any other such further notice as aforesaid
unless it is satisfied that the notice is required in the national interest.

(5) A Limitation Notice or any such further notice as aforesaid may-
(a) specify any quantity or period by reference to such factors as the OGA
thinks fit; and
(b) in the case of such a further notice, contain provisions as to-
(i) the date when the notice is to come into force;
(ii) the date when the notice is to cease to be in force,
and specify different dates in pursuance of this sub-paragraph for different
provisions of the notice,

and the OGA may revoke such a further notice at a particular time by serving on the
Licensee a notice in writing stating that the further notice is revoked at that time.

(6) Any question arising under clause 17 of this licence or this clause as to what is, is
not or is required in the national interest or as to what is, is not or is required by
reason of, a national emergency shall be determined by the OGA.

(7) The Licensee shall ensure that any conditions to which an approval is subject in
pursuance of clause 17(4)(b) of this licence or to which a consent is subject in
pursuance of paragraph (1) of this clause are complied with.

(8) If in respect of part of the Licensed Area-
(a) a consent has been given in pursuance of paragraph (1) of clause 17 of
this licence; or
(b) the Licensee has submitted to the OGA, in accordance with a direction
given by virtue of paragraph (3)(a) of that clause, a programme in pursuance
of paragraph (2) of that clause-
(i) as respects which the OGA has served notice in pursuance of
paragraph (4)(a) or (b) or paragraph (6) of that clause; or
(ii) in consequence of which the OGA has served a programme on
the Licensee in pursuance of the said paragraph (6); or
(iii) in respect of which it has been determined in consequence of any
reference to arbitration in the manner provided by clause 43 of this
licence that the Licensee is not required by virtue of paragraph
(5)(c)(i) of that clause to submit modifications,

paragraph (1) of clause 41 of this licence shall not authorise the OGA to revoke this
licence in relation to that part of the Licensed Area in consequence of any breach or
non-observance, while the consent is in force or during the period to which the
programme relates, of any provision of the said clause 17 in connection with a
different part of the Licensed Area.

(9) Where in consequence of any breach or non-observance by the Licensee of any
provision of clause 17 of this licence the OGA has power by virtue of paragraph (1) of
clause 41 of this licence to revoke this licence or, in consequence of paragraph (8) of
this clause, to revoke it in respect of part only of the Licensed Area, it may if it thinks
fit-

(a) in a case where it has power to revoke this licence, exercise the power in

relation to such part only of the Licensed Area as it may specify; and

(b) in a case where by virtue of the said paragraph (8) it has power to revoke

Page 15 of 37
© Licence P2599

it in respect of part only of the Licensed Area, exercise the power in relation
to such portion only of that part as it may specify,

and where in consequence of the said paragraph (8) or by virtue of the preceding
provisions of this paragraph the OGA revokes this licence in respect of a part or
portion of the Licensed Area, the rights granted by this licence shall cease in respect
of that part or portion without prejudice to any obligation or liability imposed upon the
Licensee or incurred by him under the terms of this licence.

Commencement and abandonment and plugging of Wells

19. -(1) The Licensee shall not commence or recommence the drilling of any Well
without the consent in writing of the OGA.

(2) Subject to paragraph (6), the Licensee shall not abandon any Well without the
consent in writing of the OGA.

(3) The Licensee shall ensure compliance with any conditions subject to which any
consent under either of the foregoing paragraphs is given.

(4) If any such condition under paragraph (1) of this clause relates to the position,
depth or direction of the Well, or to any casing of the Well or if any condition under
either paragraph (1) or paragraph (2) of this clause relates to any plugging or
abandoning of the Well, the OGA may from time to time direct that the Well and all
records relating thereto shall be examined in such manner, upon such occasions or
at such intervals and by such person as may be specified by the OGA’s direction and
the Licensee shall pay to any such person or to the OGA such fees and expenses for
such examination as the OGA may specify.

(5) The plugging of any Well shall be done in accordance with a specification
approved by the OGA applicable to that Well or to Wells generally or to a class of
Wells to which that Well belongs and shall be carried out in an efficient and
workmanlike manner.

(6) The OGA may at any time give the Licensee a notice requiring a well drilled
pursuant to this licence to be plugged and abandoned in accordance with paragraph
(5) within the period specified in the notice (but this paragraph is subject to
paragraphs (8) and (9)).

(7) The Licensee shall comply with any notice under paragraph (6).

(8) A notice under paragraph (6) may not be given less than one month before the
expiry or determination of the Licensee's rights under this licence in relation to the
area, or the part of the area, in which the well is drilled.

(9) A notice under paragraph (6) may be given only in relation to a well from which
the Licensee has not extracted any petroleum within the period of one month ending
with the day on which the notice is given.

(10) Subject to paragraphs (6) to (7) and (11) and (12) of this clause, any Well drilled
by the Licensee pursuant to this licence shall be plugged and abandoned in
accordance with paragraphs (2), (3), (4) and (5) of this clause, not less than one
month before the expiry or determination of the Licensee's rights in respect of the

Page 16 of 37
© Licence P2599
area or part thereof in which that Well is drilled.

(11) A direction by the OGA may be given by notice in writing to the Licensee not less
than one month before the Licensee's rights in respect of the area or part thereof in
which the Well is situate expire or determine so as to relieve the Licensee of the
obligation imposed by paragraph (10) of this clause to plug and abandon the Well.

(12) Where the OGA revokes this licence, any Well drilled by the Licensee pursuant
to this licence shall-
(a) be plugged and abandoned in accordance with paragraphs (2), (3), (4)
and (5) of this clause, as soon as reasonably practicable; or
(b) if the Minister so directs at the time of revocation, be left in good order
and fit for further working together with all casings and any Well head fixtures
the removal whereof would cause damage to such Wells.

(13) Any well that, pursuant to a direction by the OGA under paragraph (11) of this
clause, has not been plugged and abandoned, shall be left in good order and fit for
further working together with all casings and any Well head fixtures the removal
whereof would cause damage to such wells.

(14) All casings and fixtures forming part of a Well and left in position at the expiry or
determination (whether by revocation or otherwise) of the Licensee's rights in respect
of the area or part thereof in which that Well is drilled, or at the completion of any
works required of the Licensee under paragraph (12) of this clause (whichever is the
later), shall be the property of the OGA.

Distance of Wells from boundaries of Licensed Area

20. No Well shall except with the consent in writing of the OGA be drilled or made so
that any part thereof is less than one hundred and twenty-five metres from any of the
boundaries of the Licensed Area.

Control of Development Wells

21. -(1) The Licensee shall not suspend work on the drilling of a Development Well,
or having suspended it in accordance with this paragraph shall not begin it again,
except with the consent in writing of the OGA and in accordance with the conditions,
if any, subject to which the consent is given.

(2) When work on the drilling of a Development Well is suspended in accordance with
paragraph (1) of this clause, the Licensee shall forthwith furnish the OGA with such
information relating to the Well as the OGA may specify.

(3) The Licensee-
(a) shall not do any Completion Work in respect of a Well in the Licensed
Area except in accordance with a programme of Completion Work approved
by the OGA in respect of the Well;
(b) shall furnish to the OGA, in accordance with the provisions of such a
programme, particulars of any Completion Work done by him in respect of a
Well in the Licensed Area; and
(c) shall not remove or alter any casing or equipment installed by way of
Completion Work in respect of a Well except with the consent in writing of the
OGA and in accordance with the conditions, if any, subject to which the

Page 17 of 37
® Licence P2599
consent is given.

(4) In this clause-
"Completion Work", in relation to a Well, means work, by way of the
installation of a casing or equipment or otherwise after the Well has been
drilled, for the purpose of bringing the Well into use as a Development Well;
and
"Development Well" means a Well which the Licensee uses or intends to use
in connection with the getting of Petroleum in the Licensed Area, other than a
Well which for the time being he uses or intends to use only for searching for
Petroleum.

Provision of storage tanks, pipes, pipelines or other receptacles

22. The Licensee shall use methods and practice customarily used in good oilfield
practice for confining the Petroleum obtained from the Licensed Area in tanks,
gasholders, pipes, pipe-lines or other receptacles constructed for that purpose.

Avoidance of harmful methods of working

23. -(1) The Licensee shall maintain all apparatus and appliances and all Wells in the
Licensed Area which have not been abandoned and plugged as provided by clause
19 of this licence in good repair and condition and shall execute all operations in or in
connection with the Licensed Area in a proper and workmanlike manner in
accordance with methods and practice customarily used in good oilfield practice and
without prejudice to the generality of the foregoing provision the Licensee shall take
all steps practicable in order-

(a) to control the flow and to prevent the escape or waste of Petroleum

discovered in or obtained from the Licensed Area;

(b) to conserve the Licensed Area for productive operations;

(c) to prevent damage to adjoining Petroleum-bearing strata;

(d) to prevent the entrance of water through Wells to Petroleum-bearing

strata except for the purposes of secondary recovery; and

(e) to prevent the escape of Petroleum into any waters in or in the vicinity of

the Licensed Area.

(2) The Licensee shall comply with any instructions from time to time given by the
Minister or the OGA in writing relating to any of the matters set out in the foregoing
paragraph. If the Licensee objects to any such instruction on the ground that it is
unreasonable he may, within fourteen days from the date upon which the same was
given, refer the matter to arbitration in manner provided by clause 43 of this licence.

(3) Notwithstanding anything in the preceding provisions of this clause, the Licensee
shall not-
(a) flare any gas from the Licensed Area; or
(b) use gas for the purpose of creating or increasing the pressure by means
of which Petroleum is obtained from that area,

except with the consent in writing of the OGA and in accordance with the conditions,
if any, of the consent.

(4) An application for consent in pursuance of paragraph (3) of this clause must be
made in writing to the OGA and must specify the date on which the Licensee

Page 18 of 37
© Licence P2599

proposes to begin the flaring or use in question; and subject to paragraph (5) of this
clause that date must not be before the expiration of the period of two years
beginning with the date when the OGA receives the application.

(5) If the OGA gives notice in writing to the Licensee stating that, in consequence of
plans made by the Licensee which the OGA considers are reasonable, the OGA will
entertain an application for consent in pursuance of paragraph (3) of this clause
which notice specifies a date after the expiration of a period mentioned in the notice
which is shorter than the period mentioned in paragraph (4) of this clause, an
application made in consequence of the notice may specify, as the date on which the
applicant proposes to begin the flaring or use in question, a date after the expiration
of that shorter period.

(6) Before deciding to withhold consent or to grant it subject to conditions in
pursuance of paragraph (3) of this clause, the OGA shall give the Licensee an
opportunity to make representations in writing to the OGA about the technical and
financial factors which the Licensee considers are relevant in connection with the
case and shall consider any such representations then made to it by the Licensee.

(7) Consent in pursuance of paragraph (3) of this clause shall not be required for any
flaring which, in consequence of an event which the Licensee did not foresee in time
to deal with it otherwise than by flaring, is necessary in order-

(a) to remove or reduce the risk of injury to persons in the vicinity of the Well

in question; or

(b) to maintain a flow of Petroleum from that or any other Well,

but when the Licensee does any flaring which is necessary as aforesaid he shall
forthwith inform the OGA that he has done it and shall, in the case of flaring to
maintain a flow of Petroleum, stop that flaring upon being directed by the OGA to do
so.

(8) The Licensee shall give notice to the OGA of any event causing the escape or
waste of Petroleum, damage to Petroleum-bearing strata or the entrance of water
through Wells to Petroleum-bearing strata except for the purposes of secondary
recovery forthwith after the occurrence of that event and shall, forthwith after the
occurrence of any event causing the escape of Petroleum into the sea, give notice of
the event to the Chief Inspector of Her Majesty's Coastguard.

(9) The Licensee shall comply with any reasonable instructions from time to time
given by the OGA with a view to ensuring that funds are available to discharge any
liability for damage attributable to the release or escape of Petroleum in the course of
activities connected with the exercise of rights granted by this licence; but where the
OGA proposes to give such instructions it shall before giving them-
(a) give the Licensee particulars of the proposal and an opportunity to make
representations to the OGA about the proposal; and
(b) consider any representations then made to it by the Licensee about the
proposal.

Appointment of operators
24. -(1) The Licensee shall ensure that another person (including, in the case where

the Licensee is two or more persons, any of those persons) does not exercise any
function of organising or supervising all or any of the operations of searching or

Page 19 of 37
© Licence P2599

boring for or getting Petroleum in pursuance of this licence unless that other person
is a person approved in writing by the OGA and the function in question is one to
which that approval relates.

(2) The OGA shall not refuse to give its approval of a person in pursuance of
paragraph (1) of this clause if that person is competent to exercise the function in
question, but where an approved person is no longer competent to exercise that
function the OGA may, by notice in writing given to the Licensee, revoke its approval.

Fishing and navigation

25. The Licensee shall not carry out any operations authorised by this licence in or
about the Licensed Area in such manner as to interfere unjustifiably with navigation
or fishing in the waters of the Licensed Area or with the conservation of the living
resources of the sea.

Training

26. -(1) The Minister or the OGA may from time to time give to the Licensee
instructions in writing as to the training of persons employed or to be employed,
whether by the Licensee or by any other person, in any activity which is related to the
exercise of the rights granted by this licence and the Licensee shall ensure that any
instructions so given are complied with.

(2) The Minister or the OGA shall not give instructions in pursuance of paragraph (1)
of this clause unless the Minister or the OGA (as applicable) has consulted as to the
provisions proposed to be included in such instructions the Petroleum Industry
Training Board or such other body of a like nature as may from time to time be
carrying on activities of a substantially similar kind to those at present performed by
the said Board.

(3) The Licensee shall furnish the Minister or the OGA with such information relating
to the training of persons referred to in paragraph (1) of this clause as the Minister or
the OGA may from time to time request.

Unit development

27. -(1) If at any time at which this licence is in force the OGA shall be satisfied that
the strata in the Licensed Area or any part thereof form part of a single geological
Petroleum structure or Petroleum field (hereinafter referred to as "an Oil Field") other
parts whereof are formed by strata in areas in respect of which other licences granted
in pursuance of the Act are then in force and the OGA shall consider that it is in the
national interest in order to secure the maximum ultimate recovery of Petroleum and
in order to avoid unnecessary competitive drilling that the Oil Field should be worked
and developed as a unit in co-operation by all persons including the Licensee whose
licences extend to or include any part thereof the following provisions of this clause
shall apply.

(2) Upon being so required by notice in writing by the OGA the Licensee shall
co-operate with such other persons, being persons holding licences under the Act in
respect of any part or parts of the Oil Field (hereinafter referred to as "the other
Licensees") as may be specified in the said notice in the preparation of a scheme
(hereinafter referred to as "a Development Scheme") for the working and

Page 20 of 37
© Licence P2599

development of the Oil Field as a unit by the Licensee and the other Licensees in
co-operation, and shall, jointly with the other Licensees, submit such scheme for the
approval of the OGA.

(3) The said notice shall also contain or refer to a description of the area or areas in
respect of which the OGA requires a Development Scheme to be submitted and shall
state the period within which such scheme is to be submitted for approval by the
OGA.

(4) If a Development Scheme is not submitted to the OGA within the period so stated
or if a Development Scheme so submitted is not approved by the OGA, the OGA may
itself prepare a Development Scheme which shall be fair and equitable to the
Licensee and all other Licensees, and the Licensee shall perform and observe all the
terms and conditions thereof.

(5) If the Licensee objects to any such Development Scheme prepared by the OGA
he may within 28 days from the date on which notice in writing of the said scheme
shall have been given to him by the OGA refer the matter to arbitration in the manner
provided by clause 43 of this licence.

(6) Any such Development Scheme or the award of any arbitrator or arbiter in relation
thereto shall have regard to any direction pursuant to clause 28 of this licence in
force at the date of such scheme.

Directions as to Oil Fields across boundaries

28. -(1) Where the OGA is satisfied that any strata in the Licensed Area or any part
thereof form part of an Oil Field, other parts whereof are in an area to which the
OGA's powers to grant licences pursuant to the Act do not apply and the OGA is
satisfied that it is expedient that the Oil Field should be worked and developed as a
unit in co-operation by the Licensee and all other persons having an interest in any
part of the Oil Field, the OGA may from time to time by notice in writing give to the
Licensee such directions as the OGA may think fit, as to the manner in which the
tights conferred by this licence shall be exercised.

(2) The Licensee shall observe and perform all such requirements in relation to the
Licensed Area as may be specified in any such direction.

(3) Any such direction may add to, vary or revoke the provisions of a Development
Scheme.

Licensee to keep records

29. -(1) The Licensee shall keep accurate records in a form from time to time
approved by the OGA of the drilling, deepening, plugging or abandonment of all
Wells and of any alterations in the casing thereof. Such records shall contain
particulars of the following matters-

(a) the site of and number assigned to every Well;

(b) the subsoil and strata through which the Well was drilled;

(c) the casing inserted in any Well and any alteration to such casing;

(d) any Petroleum, water, mines or workable seams of coal encountered in

the course of such activities; and

(e) such other matters as the OGA may from time to time direct.

Page 21 of 37
© Licence P2599

(2) The Licensee shall keep within the United Kingdom accurate geological plans and
maps relating to the Licensed Area and such other records in relation thereto as may
be necessary to preserve all information which the Licensee has about the geology of
the Licensed Area.

(3) The Licensee shall deliver copies of the said records, plans and maps referred to
in the two foregoing paragraphs to the OGA when requested to do so either-

(a) within any time limit specified in the request; or

(b) if there is no time limit specified, within four weeks of the request.

Returns

30. -(1) The Licensee shall furnish to the OGA on the first anniversary of the Start
Date, and at intervals of three months thereafter during the period in which this
licence is in force, a return in a form from time to time approved by the OGA of the
progress of his operations in the Licensed Area. Such return shall contain-
(a) a statement of all geological work, including surveys and tests, which has
been carried out and the areas in which and the persons by whom the work
has been carried out and the results thereof;
(b) the number assigned to each Well, and in the case of any Well the drilling
of which was begun or the number of which has been changed during such
period of three months, the site thereof;
(c) a statement of the depth drilled in each Well;
(d) a statement of any Petroleum, water, mines or workable seams of coal or
other minerals encountered in the course of the said operations; and
(e) a statement of all Petroleum won and saved.

(2) Within two months after the end of each calendar year which falls wholly or partly
within the period in which this licence is in force and within two months after the
expiration or determination of this licence or any renewal thereof the Licensee shall
furnish to the OGA an annual return in a form from time to time approved by the OGA
of the operations conducted in the Licensed Area during that year or the period prior
to such expiration or determination as the case may be together with a plan upon a
scale approved by the OGA showing the situation of all Wells. The Licensee shall
also indicate on the said plan all development and other works executed by him in
connection with searching, boring for or getting Petroleum.

(3) The Licensee shall furnish the OGA with such information as the OGA may from
time to time request about any aspect of activities of the Licensee which are
attributable directly or indirectly to the grant of this licence, except that the Licensee
shall not by virtue of this paragraph be required to furnish information in respect of his
activities in connection with any crude oil after he has appropriated it for refining by
him.

(3A) The functions of the OGA under paragraph (3) shall be exercisable concurrently
by the Chancellor of the Exchequer.

(4) The Licensee shall comply with any request for information made in accordance
with paragraph (3) above either-

(a) within any time limit specified in the request; or

(b) if there is no time limit specified, within four weeks of the request.

Page 22 of 37
© Licence P2599

Licensee to keep samples

31. -(1) As far as reasonably practicable the Licensee shall correctly label and
preserve for reference for a period of five years samples of the sea bed and of the
strata encountered in any Well and samples of any Petroleum or water discovered in
any Well in the Licensed Area.

(2) The Licensee shall not dispose of any sample after the expiry of the said period of
five years unless-
(a) he has at least six months before the date of the disposal given notice in
writing to the OGA of his intention to dispose of the same; and
(b) the OGA has not within the said period of six months informed the
Licensee in writing that it wishes the sample to be delivered to it.

(3) The OGA shall be entitled at any time-
(a) to inform the Licensee in writing that it wishes the whole or any part of any
sample preserved by the Licensee to be delivered to it; or
(b) to inspect and analyse any sample preserved by the Licensee.

(4) The Licensee shall forthwith comply with any request for the delivery of the whole
or any part of any sample which is made in accordance with the preceding provisions
of this clause.

Reports to be treated as confidential

32. All records, returns, plans, maps, samples, accounts and information (in this
clause referred to as "the specified data") which the Licensee is or may from time to
time be required to furnish under the provisions of this licence shall be supplied at the
expense of the Licensee and shall not (except with the consent in writing of the
Licensee which shall not be unreasonably withheld) be disclosed to any person not in
the service or employment of the OGA or the Crown-

Provided that-
(a) the OGA shall be entitled at any time to make use of any of the specified
data for the purpose of preparing and publishing such returns and reports as
may be required of the OGA by law;
(b) the OGA shall be entitled at any time to furnish any of the specified data
to the Natural Environment Research Council and to any other body of a like
nature as may from time to time be carrying on activities of a substantially
similar kind to the geological activities at present carried on by the said
Council;
(c) the OGA, the said Council and any such other body shall be entitled at
any time to prepare and publish reports and surveys of a general nature
using information derived from any of the specified data;
(d) the OGA, the said Council and any other such body shall be entitled to
publish any of the specified data of a geological, scientific or technical kind
either-
(i) after the expiration of the period of three years beginning with the
date when the data were due to be supplied to the OGA in
accordance with clause 29 or 30 of this licence, or if earlier, the date
when the OGA received those data;
(ii) after the licence ceases to have effect, whether because of its
determination, revocation or the effluxion of time; or

Page 23 of 37
© Licence P2599

(iii) after the expiration of such longer period as the OGA may
determine after considering any representations made to it by the
Licensee about the publication of data in pursuance of this
sub-paragraph.

Inspection of records etc.

33. The Licensee shall-
(a) permit any person who is appointed by the OGA for the purpose to
inspect, and to take copies of and make notes from, all books, papers, maps
and other records of any kind kept by the Licensee in pursuance of this
licence or in connection with activities about which the OGA is entitled to
obtain information in pursuance of clauses 26(3) and 30(3) of this licence;
and
(b) furnish that person at reasonable times with such information and provide
him at reasonable times with such reasonable assistance as he may request
in connection with or arising out of an inspection in pursuance of this clause.

Rights of access

34, Any person or persons authorised by the Minister or the OGA shall be entitled at
all reasonable times to enter into and upon any of the Licensee's installations or
equipment used or to be used in connection with searching, boring for or getting
Petroleum in the Licensed Area for the purposes hereinafter mentioned-
(a) to examine the installations, Wells, plant, appliances and works made or
executed by the Licensee in pursuance of the licence and the state of repair
and condition thereof; and
(b) to execute any works or to provide and install any equipment which the
OGA may be entitled to execute or provide and install in accordance with the
provisions hereof.

Power to execute works

35. If the Licensee shall at any time fail to perform the obligations arising under the
terms and conditions of any of clauses 14, 19, 22 or 23, of this licence, the OGA shall
be entitled, after giving to the Licensee reasonable notice in writing of its intention, to
execute any works and to provide and install any equipment which in the opinion of
the OGA may be necessary to secure the performance of the said obligations or any
of them and to recover the costs and expenses of so doing from the Licensee.

Right of distress

36. -(1) This clause applies in respect of any part of the Licensed Area situated within
the English or Northern Irish areas as defined in article 1(2) of the Civil Jurisdiction
(Offshore Activities) Order 1987.

(2) If and whenever any of the payments mentioned in clause 12(1) of this licence or
any part thereof shall be in arrear or unpaid for 28 days next after any of the days
whereon the same ought to be paid (whether the same shall have been legally
demanded or not) then and so often as the same may happen the OGA may (as an
additional remedy and without prejudice to any other rights and remedies to which it
would be entitled) enter into and upon any of the Licensee's installations and
equipment used or to be used in connection with searching, boring for or getting

Page 24 of 37
(6) Licence P2599

Petroleum in the Licensed Area and may seize and distrain and sell as a landlord
may do for rent all or any of the stocks of Petroleum, engines, machinery, tools,
implements, chattels and other effects belonging to the Licensee which shall be
found in or upon or about any of the Licensee's installations and equipment so
entered upon and out of the moneys arising from the sale of such distress may retain
and pay all the arrears of the said payments and also the costs and expenses of and
incident to such distress and sale and shall pay the surplus (if any) to the Licensee.

Diligence

37. -(1) This clause applies in respect of any part of the Licensed Area situated within
the Scottish area as defined in article 1(2) of the Civil Jurisdiction (Offshore Activities)
Order 1987.

(2) If and whenever any of the payments mentioned in clause 12(1) of this licence or
any part thereof shall be in arrear or unpaid for 28 days next after any of the days
whereon the same ought to be paid (whether the same shall have been legally
demanded or not), then and so often as the same may happen the OGA may (as an
additional remedy and without prejudice to any other rights and remedies to which it
would be entitled) do diligence in respect thereof in like manner as a landlord may do
diligence in respect of unpaid arrears of rent and such diligence shall be effectual to
attach all or any of the stocks of Petroleum, engines, machinery, tools, implements
and other effects belonging to the Licensee which shall be found on or about any of
the Licensee's installations and equipment used or to be used in connection with
searching, boring for or getting Petroleum in the Licensed Area, and where in
pursuance of such a diligence a sale of such effects as shall have been attached
thereby takes place the OGA may out of the proceeds thereof retain and pay all the
arrears of the said payments and also the expenses of such incident to such
diligence and sale and shall pay the surplus thereof (if any) to the Licensee.

Indemnity against third party claims

38. The Licensee shall at all times keep the OGA effectually indemnified against all
actions, proceedings, costs, charges, claims and demands whatsoever which may be
made or brought against the OGA by any third party in relation to or in connection
with this licence or any matter or thing done or purported to be done in pursuance
thereof.

Advertisements, prospectuses etc.

39. No statement shall be made either in any notice, advertisement, prospectus or
other document issued by or to the knowledge of the Licensee or in any other
manner claiming or suggesting whether expressly or by implication that the OGA has
formed or expressed any opinion that the Licensed Area is from its geological
formation or otherwise one in which Petroleum is likely to be obtainable.

Restrictions on assignment, etc.

40. -(1) The Licensee shall not, except with the consent in writing of the OGA and in
accordance with the conditions (if any) of the consent do anything whatsoever
whereby, under the law (including the rules of equity) of any part of the European
Union or of any other place, any right granted by this licence or derived from a right
so granted becomes exercisable by or for the benefit of or in accordance with the

Page 25 of 37
© Licence P2599
directions of another person.

(2) An agreement permitting the carrying out of geological surveys by physical or
chemical means in the Licensed Area is not prohibited by paragraph (1) of this clause
if the person by whom such surveys are to be carried out is-
(a) the holder of a licence granted by the OGA of the right, in common with all
other persons to whom the like right may have been granted, to search for
Petroleum in respect of an area which would include the Licensed Area, but
for a proviso therein excluding the exercise of such right in the Licensed Area
without the consent of the Licensee; or
(b) the holder of a licence granted by the OGA to search and bore for, and
get, Petroleum in an area adjacent to the Licensed Area,

and if the information intended to be obtained by such survey is reasonably
necessary to enable that holder more efficiently to exercise the rights granted by the
licence which he holds from the OGA.

(3) The Licensee shall not enter into any agreement providing for a person other than
the Licensee to become entitled to, or to any proceeds of sale of, any Petroleum
which, at the time when the agreement is made, has not been but may be won and
saved from the Licensed Area unless the terms of the agreement have been
approved in writing by the OGA either unconditionally or subject to conditions, but the
preceding provisions of this paragraph do not apply to-

(a) an agreement for the sale of such Petroleum under which the price is

payable after the Petroleum is won and saved; and

(b) an agreement in so far as it provides that, after any Petroleum has been

won and saved from the Licensed Area, it shall be exchanged for other

Petroleum.

(4) The Licensee shall not, without the consent of the OGA, dispose of any
Petroleum won and saved in the Licensed Area or any proceeds of sale of such
Petroleum in such a manner that the disposal does, to the knowledge of the Licensee
or without his knowing it, fulfil or enable another person to fulfil obligations which a
person who controls the Licensee, or a person who is controlled by a person who
controls the Licensee, is required to fulfil by an agreement which, if the person
required to fulfil the obligations were the Licensee, would be an agreement of which
the terms require approval by virtue of paragraph (3) of this clause; and for the
purposes of this paragraph, whether a person has control of another person is to be
determined as if sections 450(2) to (4) and 451(1) to (5) of the Corporation Tax Act
2010 apply subject to the following modifications-
(a) for the words "the greater part" wherever they occur in section 450(3),
there are substituted the words "one-third or more";
(b) in section 451(4) and (5), for the word "may" there is substituted the word
“must”; and
(c) in section 451(4) and (5) any reference to an associate of a person is to
be construed as including only-
(i) a relative (as defined in section 448(2) of that Act) of the person;
(ii) a partner of the person; and
(iii) a trustee of a settlement (as defined in section 620 of the Income
Tax (Trading and Other Income) Act 2005 of which the person is a
beneficiary.

(5) Where the Licensee is two or more persons, then, without prejudice to the

Page 26 of 37
© Licence P2599

preceding provisions of this clause, none of those persons shall enter into an
agreement with respect to the entitlement of any of them to-

(a) the benefit of any right granted by this licence; or

(b) any Petroleum won and saved from the Licensed Area; or

(c) any proceeds of sale of such Petroleum,

unless the terms of the agreement have been approved in writing by the OGA, but
the preceding provisions of this paragraph do not apply to an agreement for the sale,
or for the proceeds of such sale, of such Petroleum under which the price is payable
after the Petroleum is won and saved and an agreement in so far as it provides that,
after any Petroleum has been won and saved from the Licensed Area, it shall be
exchanged for other Petroleum.

Power of revocation

41. -(1) If any of the events specified in the following paragraph shall occur then and
in any such case the OGA may revoke this licence and thereupon the same and all
the rights hereby granted shall cease and determine but subject nevertheless and
without prejudice to any obligation or liability incurred by the Licensee or imposed
upon him by or under the terms and conditions hereof.

(2) The events referred to in the foregoing paragraph are-

(a) any payments mentioned in clause 12(1) of this licence or any part thereof
being in arrear or unpaid for two months next after any of the days whereon
the same ought to have been paid;
(b) any breach or non-observance by the Licensee of any of the terms and
conditions of this licence;
(c) in Great Britain, the bankruptcy or sequestration of the Licensee;
(d) in Great Britain, the making by the Licensee of any arrangement or
composition with his creditors;
(e) in Great Britain, if the Licensee is a company, the appointment of a
receiver or administrator or any liquidation whether compulsory or voluntary;
(f) in a jurisdiction other than Great Britain, the commencement of any
procedure or the making of any arrangement or appointment substantially
corresponding to any of those mentioned in sub-paragraphs (c) to (e) of this
paragraph;
(g) any breach or non-observance by the Licensee of the terms and
conditions of a Development Scheme;
(h) if the Licensee is a company, the Licensee's ceasing to direct and control
either-

(i) its operations under the licence; or

(ii) any commercial activities in connection with those operations,
from a fixed place within the United Kingdom;
(i) any breach of a condition subject to which the OGA gave its approval in
pursuance of clause 40(3) of this licence;
(j) any breach of clause 40(5) of this licence,

and where two or more persons are the Licensee any reference to the Licensee in
sub-paragraphs (c) to (h) of this paragraph is a reference to any of those persons.

(3) The OGA may revoke this licence, with the like consequences as are mentioned

in paragraph (1) of this clause, if-
(a) the Licensee is a company; and

Page 27 of 37
® Licence P2599

(b) there is a change in the control of the Licensee; and

(c) the OGA serves notice in writing on the Licensee stating that the OGA
proposes to revoke this licence in pursuance of this paragraph unless such a
further change in the control of the Licensee as is specified in the notice
takes place within the period of three months beginning with the date of
service of the notice; and

(d) that further change does not take place within that period.

(4) There is a change in the control of the Licensee for the purposes of paragraph
(3)(b) of this clause whenever a person has control of the Licensee who did not have
control of the Licensee when this licence was granted (or, if there has been an
assignment or assignation of rights conferred by this licence, when those rights were
assigned to the Licensee); and sections 450(2) to (4) and 451(1) to (5) of the
Corporation Tax Act 2010 shall apply, for the purpose of determining whether for the
purposes of this paragraph a person has or had control of the Licensee, with the
modifications specified in clause 40(4) of this licence.

(5) Where two or more persons are the Licensee and any of them is a company,
paragraphs (3) and (4) of this clause shall have effect as if-
(a) sub-paragraph (a) of paragraph (3) were omitted;
(b) in sub-paragraph (b) of that paragraph, after the word "of" there were
inserted the words "any company included among the persons who together
constitute"; and
(c) for the word "Licensee" in any other provision of those paragraphs there
were substituted the word "company".

Power of partial revocation

42. -(1) This clause applies in a case where two or more persons are the Licensee
and-
(a) an event mentioned in clause 41(2)(c), (d), (e), (f) or (h) occurs in relation
to one of those persons; or
(b) the conditions specified in clause 41(3) are satisfied in relation to one of
those persons.

(2) Where this clause applies, the OGA may exercise the power of revocation in
clause 41 to revoke the licence in so far as it applies to the person mentioned in
paragraph (1)(a) or (b).

(3) If the OGA exercises the power in paragraph (2), the rights granted to the person
under this licence cease, but without prejudice to any obligation or liability incurred by
the person or imposed under the terms and conditions of this licence.

(4) Where this licence is revoked in relation to one person under this clause, it
continues to have effect in respect of the other person who constitutes, or persons
who together constitute, the Licensee and in relation to whom it is not revoked.

Arbitration
43. -(1) If at any time any dispute, difference or question shall arise between the
Minister or the OGA and the Licensee as to any matter arising under or by virtue of

this licence or as to their respective rights and liabilities in respect thereof then the
same shall, except where it is expressly provided by this licence that the matter or

Page 28 of 37
© Licence P2599

thing to which the same relates is to be determined, decided, directed, approved or
consented to by the Minister or the OGA, be referred to arbitration as provided by the
following paragraphs.

(2) The arbitration referred to in the foregoing paragraph shall be by a single
arbitrator who, in default of agreement between the Minister or the OGA and the
Licensee and, in the case of arbitration in relation to a Development Scheme, other
Licensees affected by that scheme, as to his appointment, shall be appointed by the
Lord Chief Justice of England for the time being.

(3) To the extent that this clause applies to any part of the Licensed Area situated
within the Scottish area, as defined in article 1(2) of the Civil Jurisdiction (Offshore
Activities) Order 1987, this clause shall have effect as if-
(a) for the word "arbitrator", wherever it occurs in paragraphs (2) and (5) of
this clause there were substituted the word "arbiter"; and
(b) for the words "the Lord Chief Justice of England", in paragraph (2) there
were substituted the words "the Lord President of the Court of Session".

(4) To the extent that this clause applies to any part of the Licensed Area situated
within the Northern Irish area, as defined in article 1(2) of the Civil Jurisdiction
(Offshore Activities) Order 1987, this clause shall have effect as if for the words "the
Lord Chief Justice of England", in paragraph (2), there were substituted the words
“the Lord Chief Justice of Northern Ireland".

(5) In the case of any such arbitration which relates to a Development Scheme the
Licensee shall unless the arbitrator otherwise determines perform and observe the
terms and conditions of the Development Scheme pending the decision of the
arbitrator.

Ministry of Defence

44, -(1) The Licensee shall give the Ministry of Defence six months' prior notice of
any installation movements within a Block.

(2) The Licensee shall give the Ministry of Defence six weeks’ prior notice of any
seismic survey within a Block.

(3) The Licensee shall at his own expense, install and maintain underwater sonar
beacons to Ministry of Defence specifications on any structures that may be
temporarily within a Block provided that there shall be no requirement to fit such
beacons to fixed and charted installations.

Relationship with fishing industry

45. -(1) The Licensee shall appoint a fisheries liaison officer who shall agree suitable
arrangements with the seismic survey and supply vessel owners employed by the
Licensee, their masters and the organisations which represent the local fishing
industry in order to promote good working relationships between the various parties.
The setting up of the arrangements shall be the responsibility of the Licensee. In
particular the Licensee shall-

(a) consult the organisations which represent the local fishing industry about

the sea routes to be used by supply vessels;

(b) after informing the OGA of the result of such consultations, agree with it

Page 29 of 37
© Licence P2599

which routes shall be used to minimise interference with fishing activities
without thereby unreasonably increasing transit times;

(c) ensure that the agreed routes are used unless safety of navigation or
security of cargo considerations dictate otherwise; and

(d) take all reasonable steps to ensure that a responsible person who is
fluent in English is a member of the crew of the supply vessel.

(2) The Licensee shall make every effort to locate and remove, without unreasonable
delay, any debris resulting from the licensed activities. The Licensee shall consult the
relevant fishing organisations on the method of clearance and inform the OGA of the
result of such consultation. If as a result of such consultation the OGA determines
that the method of clearance of debris should be modified, such modifications shall
be observed by the Licensee.

(3) Claims for damage to or loss of gear or loss of fishing time arising from reported
debris shall be dealt with promptly by the Licensee.

Straight to Second Term Licence

46. -(1) If no Initial Term is specified in Schedule 5 to this licence, this licence applies
with the following modifications.

(2) In clause 1(1),the following definitions are omitted-
(a) "Early Surrender Area";
(b) “Early Surrender Period";
(c) "Initial Licensed Area";
(d) “Initial Term";
(e) "Mandatory Surrender Area";
(f) "Phase A";
(g) "Phase B";
(h) "Phase C"; and
(i) "Work Programme".

(3) For clause 3(2) there is substituted-
"(2) Unless sooner determined under any of its provisions, this licence shall
continue-
(a) for the Second Term, subject to clause 10;
(b) for the Third Term, subject to clauses 8 and 10."

(4) The following clauses are omitted-
(a) clause 4,
(b) clause 4A,
(c) clause 5, and
(d) clause 6.

(5) For clause 7 there is substituted-
"7. - Extension of the Second Term

(1) This clause applies to an extension to be made to the Second
Term.
(2) At any time not later than three months before the expiry of the
Second Term, or such shorter notice period as the OGA may in its
discretion permit, the Licensee may, subject to payment of the sums
specified in Schedule 2 and to performance of the terms and

Page 30 of 37
© Licence P2599

conditions herein contained, give notice in writing to the OGA that the
Licensee desires that term to be extended for a further period.

(3) Where such notice is given, the OGA may in its discretion direct in
writing that the Second Term be extended; and paragraph (2) of this
clause shall apply to that term as extended.

(4) Any extension shall be for a period, and subject to such
conditions, as the OGA may determine.

(5) Where the Second Term is extended, clause 3 shall apply in
respect of that term as extended.

(6) Where the Second Term is extended by a period, the Third Term
shall be reduced by the same amount."

(6) In clause 11(1) and (2), "5, 6 or" is omitted.
(7) Clause 16(1) is omitted.

IN WITNESS WHEREOF these presents consisting of this and the preceding pages,
together with the Schedules annexed, are executed as follows:

Signed for and on behalf of the Oil and Gas Authority by:

(Director/Secretary/Authorised Signatory - delete as appropriate)
on [4 J0i/zo21 (date), at th (town),

In the — of this witness:

}CO.. _ <= full name)

re ll decrees

Page 31 of 37
© Licence P2599

(full name)
(town),
and either:
(signature) (full name)
(Director / other authorised person - delete as appropriate)
on (date), at (town),

or in the presence of this witness:

“Two persons must sign this document for each company. Where the law of Scotland applies (which will normally be where the
licensed area lies within “the Scottish area" as defined by S.I. 1987/2197), one of the persons must be an authorised signatory,
who may be a director of the company, the company secretary, or another person authorised to sign on the companyaé™s
behalf. The second person may be either an authorised signatory, or another person who signs the document as a witness.

Page 32 of 37
(S) Licence P2599

THIS IS SCHEDULE 1 REFERRED TO IN THE FOREGOING LICENCE BETWEEN
THE OIL AND GAS AUTHORITY AND ENQUEST HEATHER LIMITED

Description of Licensed Area
Block 211/12b is the region bounded by the following coordinates:

(1) 61°40'00.000"N 1°12'00.000"E
(2) 61°40'00.000"N 1°13'00.000"E
(3) 61°35'00.000"N 1°13'00.000"E
(4) 61°35'00.000"N 1°14'00.000"E
(5) 61°34'00.000"N 1°14'00.000"E
(6) 61°34'00.000"N 1°16'00.000"E
(7) 61°33'00.000"N 1°16'00.000"E
(8) 61°33'00.000"N 1°18'00.000"E
(9) 61°30'00.000"N 1°18'00.000"E
(10) 61°30'00.000"N 1°12'00.000"E
(11) 61°40'00.000"N 1°12'00.000"E

The above coordinates were specified using "European Datum 1950".
The lines joining coordinates (1) to (11) are navigated as loxodromes.

Signed for the Oil and Gas Authority:

Signed for ENQUEST HEATHER LIMITED:

Page 33 of 37
(6) Licence P2599

THIS IS SCHEDULE 2 REFERRED TO IN THE FOREGOING LICENCE BETWEEN
THE OIL AND GAS AUTHORITY AND ENQUEST HEATHER LIMITED

Consideration for Licence

(1) On the Commencement Date, and on each anniversary of the Start Date, the Licensee shall pay the
OGA sums ("Periodic Payments") calculated as the following amounts multiplied by the Area Factor:
(a) on each such date during Phase A: £15;
(b) on each such date during Phase B: £30;
(c) on each such date during Phase C: £150;
(d) on each subsequent date after the Initial Term:
(i) on the 1st such date: £300;
(ii) on the 2nd such date: £900;
(iii) on the 3rd such date: £1800;
(iv) on the 4th such date: £2700;
(v) on the Sth such date: £3900;
(vi) on the 6th such date: £5100;
(vii) on the 7th such date: £6300;
(viii) on the 8th such date: £6900;
(ix) on the 9th such date, and every subsequent such date: £7500;
(2) The Periodic Payments shall be subject to variation in accordance with the following provisions:
(a) The Periodic Payments shall be increased or subsequently reduced in line with movements in
the Index of the Price of Crude Oil acquired by Refineries (published in the Digest of UK Energy
Statistics) if the OGA so determines. The OGA shall give notice of any such determination
("biennial determination") not less than one month before the date on which such payment falls
due, and shall specify in the notice the increase or reduction in the amount payable. Movements
in the Index shall be calculated by reference to a comparison between the arithmetic mean of the
Index levels for the two latest calendar years for which figures are available at the time when the
determination is made, and the arithmetic mean of the Index levels for the two latest calendar
years before the Start Date. In the event that the Index of the Price of Crude Oil acquired by
Refineries ceases to be published the OGA may substitute arrangements for redetermination of
periodic payments having substantially similar effect to those set out above.
(0) The increase or reduction specified in a biennial determination shall be payable or take effect
on the anniversary of the Start Date next following the date of the relevant determination.
(c) No biennial determination shall have effect so as to reduce the Periodic Payments below the
levels set out in sub-paragraph (1) above.
(d) The Minister shall not make a biennial determination increasing or reducing the amounts
payable where that increase or reduction would be 5% or less of the levels set following the
previous biennial determination.
(3) In this Schedule:
(a) "Commencement Date" means the date specified in clause 3(1) of the licence;
(b) "the Initial Term" means the period specified as such in Schedule 5 on the date that this
Licence was granted;
(c) "Periodic Payments" means the payments set out at paragraphs (1) and (2) above; and
(d) "Phase A", "Phase B" and "Phase C" are as defined at Schedule 3 of the licence; and
(e) "the Area Factor" means the number of square kilometres comprised in the Licensed Area at
the date upon which the Periodic Payment in question becomes due.

Page 34 of 37
(S) Licence P2599
THIS IS SCHEDULE 3 REFERRED TO IN THE FOREGOING LICENCE BETWEEN
THE OIL AND GAS AUTHORITY AND ENQUEST HEATHER LIMITED

Work Programme
Phase A
Firm Commitment

The Licensee shall: complete a One-Dimensional Stochastic Inversion over the J8
prospect;

There is no Phase B

Phase C

The Licensee shall: Drill one well to -2960m TVDSS or 120m TVDSS into the Upper
Jurassic, whichever is the shallower. The well location may be within P2599 or in
adjacent block 211/12a in existing Licence P193.

Nothing here fetters the OGA's discretion when considering whether to consent to
any specific activity.

Page 35 of 37
© Licence P2599

THIS IS SCHEDULE 4 REFERRED TO IN THE FOREGOING LICENCE BETWEEN
THE OIL AND GAS AUTHORITY AND ENQUEST HEATHER LIMITED

Companies

ENQUEST HEATHER LIMITED with registered address of CUNARD HOUSE, 5TH
FLOOR, 15 REGENT STREET, LONDON, SW1Y 4LR (registered number:
02748866).

Page 36 of 37
© Licence P2599
THIS IS SCHEDULE 5 REFERRED TO IN THE FOREGOING LICENCE BETWEEN
THE OIL AND GAS AUTHORITY AND ENQUEST HEATHER LIMITED

Timing and mandatory surrender provisions

The Start Date is 1 December 2020.

The Mandatory Surrender Area is an area comprising 50% of the Initial Licensed
Area.

Phase A is the period of 3 years beginning at the Start Date.
There is no Phase B.
Phase C is the period of 2 years beginning with the day after Phase A ends.

The Second Term is the period of 4 years beginning with the day after the Initial
Term ends.

The Third Term is the period of 18 years beginning with the day after the Second
Term ends.

Page 37 of 37
